                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                     HARRISON DIVISION

LARRY G. BURDETT
                                                                                                 PLAINTIFF
V.                                    CIVIL NO. 3:17-cv-03100-MEF

NANCY A. BERRYHILL, Acting                                                                     DEFENDANT
Commissioner Social Security Administration 1

                                           FINAL JUDGMENT

        This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying his

claims for disability benefits (“DIB”) and supplement income benefits (“SSI”). The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c). The Court, having reviewed the administrative record, the briefs of the

parties, the applicable law, and the parties having waived oral argument, finds as follows, to-wit:

        Consistent with the Court’s ruling from the bench, the decision of the Commissioner of

Social Security is reversed and remanded for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

        The ALJ did not properly evaluate and discuss the Plaintiff’s symptoms in this case.

Remand is necessary to permit the ALJ to reconsider the medical and other evidence of record and

reevaluate the Plaintiff’s symptoms in a manner consistent with the requirements of SSR 16-3p.

Those factors pertinent to the evidence of record are to be discussed. If inconsistencies between

the Plaintiff’s symptoms and the evidence of record are found, the ALJ should explain which of

the Plaintiff’s symptoms are found to be inconsistent with the evidence of record and how the


1
  Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Nancy A. Berryhill should be substituted for Acting Commissioner Carolyn W. Colvin as
the defendant in this suit.
ALJ’s evaluation of the Plaintiff’s symptoms led to the ALJ’s conclusion. Finally, the ALJ’s

decision must contain specific reasons for the weight to be given to the Plaintiff’s symptoms, be

consistent with and supported by the evidence, and be clearly articulated so the Plaintiff and any

subsequent reviewer can properly assess how the ALJ evaluated the Plaintiff’s symptoms.

       IT IS SO ORDERED AND ADJUDGED on this 16th day of November 2018.

                                                    /s/ Mark E. Ford
                                                    HON. MARK E. FORD
                                                    UNITED STATES MAGISTRATE JUDGE
